Voto particular disidente emitido por la
Jueza Asociada Se-ñora Naveira de Rodón.
Por las razones que a continuación exponemos, entende-mos que la mayoría se ha equivocado al denegar la expedi-ción del presente recurso en esta etapa de los procedimientos. El recurso de epígrafe plantea unas cues-tiones de derecho que somos de la opinión deben ser resuel-tas por este Foro antes de que el tribunal de instancia pro-ceda a ver el caso en los méritos. La parte demandante peticionaria plantea que el Tribunal de Circuito de Apela-ciones incidió:
[A]l determinar que los Demandantes no tienen legitimación activa para presentar la Demanda objeto de este recurso. [Según su criterio, los] Artículos 13A y 5 de nuestra Ley no precluyen que se disputen mediante injunction tanto el as-pecto anticompetitivo de la compra de Amigo por Wal-Mart *668como las demás prácticas anti-competitivas de Wal-Mart bajo los artículos 2 y 4 de la Ley Núm. 77.
Los demandantes exponen en el recurso que tienen de-recho a presentar una solicitud de injunction para impug-nar la compra de Supermercados Amigo (en adelante Amigo) por Wal-Mart.
Como podrá observarse, el presente recurso nos per-mite, por primera vez, interpretar la interrelación entre los Arts. 2, 4, 5, 12 y 13A de nuestra legislación antimonopo-lística, Ley Núm. 77 de 25 de junio de 1964, según enmen-dada, 10 L.P.R.A. sees. 258, 260, 261, 268 y 269a. También nos da la oportunidad de establecer cuál es la filosofía eco-nómica que quedó plasmada en esta ley y qué rol ésta le asigna al Estado y al sector privado en su implantación. Las directrices que emitamos servirían de guía, tanto al foro de instancia como a las partes, al ver el caso en su fondo, ya que les ayudaría a evaluar la pertinencia de la técnica y compleja evidencia que se requerirá para probar las alegaciones.
Nuestra legislación antimonopolística proviene princi-palmente de las leyes federales Sherman, Clayton, Robinson-Pattman y la ley que creó el Federal Trade Commission (en adelante FTC.(1) Las que hoy nos conciernen son las disposiciones similares a las Leyes Sherman y Clayton. Al interpretar nuestra legislación, resulta de suma impor-tancia tener presente que del historial legislativo se deduce con meridiana claridad que nuestros legisladores eran conscientes de las grandes diferencias existentes en-tre nuestro mercado y economía y el de Estados Unidos, y de lo nocivo que resultaría el tratar de transplantar a nuestra economía, sin modificar y atemperar, las leyes fe-*669derales y su jurisprudencia. Su intención fue adoptar una ley que recogiera la filosofía de protección a la libre com-petencia, sin perder de vista que en Puerto Rico —por ser la nuestra una economía en vías de desarrollo, altamente reglamentada y dirigida, por lo tanto distinta a la de Esta-dos Unidos— a veces resulta necesario brindarle a los co-merciantes pequeños, medianos y grandes, protección contra los efectos de una agresiva competencia, no necesariamente ilegal, a tenor con la interpretación que a estos conceptos se les ha dado bajo la legislación federal.(2) Es por eso que en la Exposición de Motivos de la Ley Núm. 77, supra, se expresa que ésta se aprueba “para proteger al pueblo, asegurando a éste en general y a los pequeños co-merciantes, en particular, los beneficios de la libre competencia”. 1964 Leyes de Puerto Rico 248.(3) En la Ex-*670posición de Motivos también se expresa que la ley tiene como uno de sus propósitos el asegurarse que no germinen en Puerto Rico grandes concentraciones de poder econó-mico, para que no nos corramos el riesgo de que toda la vida económica del país quede a merced de un grupo redu-cido de personas movidas sólo por un interés privado de lucro.
De un análisis del historial legislativo se puede colegir que fue la intención del legislador que nuestra legislación se interpretase e implantase de forma autóctona, tomando en consideración sus propósitos y las características y la naturaleza muy particulares de nuestra economía, inde-pendientemente de que la legislación de donde proviene hubiese sido interpretada y aplicada de forma distinta por el Gobierno y foro federal. Esto incluye el que nos apartá-semos de la interpretación que se le hubiese dado a las legislaciones federales al momento en que se aprobó la Ley Núm. 77, supra, al igual que las interpretaciones posterio-res, si éstas resultasen contrarias a los propósitos particu-lares de esta ley. La jurisprudencia federal, aunque de ca-rácter persuasivo, siempre habrá que atemperarla a nuestras realidades económicas.
Es con estos principios en mente que debemos analizar la controversia en el caso de epígrafe. Esta requiere que determinemos si a través de los Arts. 2 y 4 (10 L.P.R.A. sees. 258 y 260), una empresa o comerciante en el sector privado puede, al amparo del Art. 13A (10 L.P.R.A. sec. 269a), impedir que un competidor significativo del mer-cado adquiera o deshaga la adquisición (divest) de una em-presa competidora, cuando alega que la adquisición es sim-plemente parte de un esquema estructurado con el propósito de restringir irrazonablemente los negocios o el comercio (Art. 2) e intentar monopolizar parte de los nego-*671cios o el comercio (Art. 4).(4) Como corolario de lo anterior, habrá que determinar si en virtud de lo dispuesto en los Arts. 5, 12, 13 y 13A (10 L.P.R.A. sees. 261, 268, 269, y 269a), le corresponde exclusivamente al Gobierno (E.L.A.) el poder de solicitar y obtener injunction para paralizar o deshacer 0divest) fusiones y adquisiciones. Cabe señalar que se pueden hacer argumentos válidos y convincentes para apoyar cualesquiera posiciones, por lo que resulta de suma importancia que este Tribunal paute la interpreta-ción que guiará a los tribunales de instancia en esta impor-tante área del quehacer comercial, que por su naturaleza puede tener impactos trascendentales y duraderos en nuestra economía.
Dados los hechos muy particulares del caso ante nos, también tendremos que auscultar qué efecto, si alguno, tiene el hecho de que la Comisión Federal de Comercio (FTC) aprobó que Wal-Mart adquiera a Amigo.(5)
Como podrá observarse, no cabe duda que antes de en-trar a ver el caso en su fondo hay que resolver las cuestio-nes de derecho planteadas. El presente caso también nos permitirá auscultar qué impacto, si alguno, tiene sobre la aplicación de la Ley Núm. 77, supra, la transacción entre el Estado y Wal-Mart, mediante la cual el Estado se com-prometió a desistir con perjuicio de impugnar la legalidad de la adquisición tanto en el foro federal como en el local.
Constan en el expediente unos documentos que se some-tieron en sobre cerrado, marcados como “confidenciales por estipulación”. De éstos surgen unos datos que entendemos deben tomarse en consideración en cualquier análisis que *672se haga en el caso de autos. Entre los documentos hay un plan bastante detallado de Wal-Mart para la creación de lo que llama “Neighborhood, Markets”, un concepto de merca-deo que podría tener un impacto significativo en el mer-cado de los colmados medianos y pequeños (jnom and pop stores) y, como bien apuntan los demandantes, podría ha-cer aún más difícil el nivel de entrada al mercado de su-permercados en general en Puerto Rico. Como comple-mento a este plan de mercadeo, se menciona que Wal-Mart tiene la intención de ir comprando o adquiriendo, según los arrendamientos vayan venciendo, los locales donde actual-mente operan supermercados o colmados pequeños y medianos. Se menciona específicamente unos locales que hoy ocupa el Supermercado Pueblo. Tanto Wal-Mart como los demandantes hacen hincapié en que uno de los factores más importantes que hay que considerar para penetrar efectivamente el mercado de supermercados en Puerto Rico es la escasez de terreno y locales disponibles para es-tablecer este tipo de negocio.
De otra parte, del comunicado prensa que emitió la Se-cretaria de Justicia sobre la transacción a la cual llegó el Estado con Wal-Mart para permitir la adquisición, se des-prende con meridiana claridad que la preocupación del Es-tado y la de los comerciantes (demandantes) no es ni era la misma. El Estado aparentemente enfocó y dirigió las nego-ciaciones hacia una transacción que evitase la pérdida de empleos o que éstos fuesen reducidos en categoría (de per-manentes y a tiempo completo, a temporeros y a tiempo parcial), y en lograr el mercadeo de productos locales (en y fuera de Puerto Rico) a través de la red de empresas de Wal-Mart.
Los comerciantes locales (demandantes), a su vez, enfo-can el problema estrictamente desde el punto de vista del efecto que esta adquisición tendrá en el mercado actual y futuro de supermercados en Puerto Rico (competencia actual y potencial). Aunque ambos fines, el del Estado y el de *673los comerciantes son importantes y loables, las medidas tomadas para lograrlos podrían resultar incompatibles. Resulta indispensable que este Tribunal se pronuncie so-bre si la Ley Núm. 77, supra, se creó como un arma adicio-nal del Estado para propulsar la política pública en áreas tangenciales a la de establecer y mantener una libre com-petencia en nuestros mercados. Para poder resolver este importante planteamiento de umbral, tenemos que inter-pretar cuál fue el esquema que el legislador quiso plasmar en la Ley Núm. 77, supra. Nuestra economía no puede darse el lujo de la incertidumbre que crea la falta de direc-trices en un área tan vital.
Entendemos que este recurso reviste gran importancia y podría disipar dudas y ser la piedra angular para inter-pretaciones futuras. Requerirá que definamos con especifi-cidad cuál es la filosofía económica que esboza y protege la Ley Núm. 77, supra, y hasta dónde puede el Estado utili-zar esta ley para lograr otros propósitos, especialmente si el enfoque del Estado y los comerciantes para lograrlos difiere y se afecta o coarta el derecho de los comerciantes a defenderse efectivamente de prácticas monopolísticas que restringen irrazonablemente la competencia y tienden a crear un monopolio en el mercado donde operan.
En conclusión, somos del criterio que el recurso ante nuestra consideración nos brinda la oportunidad de inter-pretar las disposiciones de la Ley Núm. 77, supra, para que éstas formen un todo armónico, junto con las demás legis-laciones que afectan e impactan de alguna forma las fuer-zas del mercado, constituyendo así una parte importante del esquema estatutario creado por el Estado para fortale-cer el crecimiento de nuestra economía. No podemos per-mitir que una legislación que se creó para proteger la libre competencia se convierta en una camisa de fuerza en contra precisamente de lo que se supone esté protegiendo.
Entendemos no sólo que el presente recurso se debe ex-pedir, sino también que el Estado debe comparecer como *674amicus curiae, para así tener el beneficio de su posición en cuanto a cuál es precisamente el esquema que la ley esta-blece y su posición vis-á-vis la de los comerciantes del sector privado. Las actuaciones pasadas y futuras del Estado en esta vital área de la reglamentación económica podrían depender de lo que en este caso resolviéramos.
Por las razones antes expuestas, disentimos de la mayoría. Expediríamos en esta etapa de los procedimien-tos el recurso presentado, solicitaríamos la comparecencia del Estado y señalaríamos una vista oral.

 Ley Sherman (Sherman Anti-Trust Act), 15 U.S.C. secs. 1-7; Ley Clayton 0Clayton Act), 15 U.S.C. secs. 12-27 y 18 U.S.C. secs. 402, 660, 3285 y 3691; Ley Robinson-Pattman (Robinson-Pattman Act), 15 U.S.C. sec. 13, y la Ley de la Comi-sión Federal de Comercio (FTC) (Federal Trade Commission Act), 15 U.S.C. secs. 41-57c. Esta es la ley aplicable a las prácticas injustas y engañosas en el comercio (unfair trade practices) y no es propiamente una legislación antimonopolística.


 La Ley Núm. 77 de 25 de junio de 1964 (10 L.P.R.A. sees. 257-276), en su Art. 19, contiene la siguiente cláusula de salvedad:
“El régimen legal de las empresas de servicio público, las compañías de seguros y de otras empresas o entidades sujetas a reglamentación especial por el gobierno del Estado Libre Asociado de Puerto Rico o por el gobierno de los Estados Unidos, inclu-yendo las cooperativas, no será afectado por la presente ley, excepto en aquellos actos o contratos que no estén sujetos a la reglamentación del organismo público que gobierna las actividades de la empresa, entidad o cooperativa. No obstante, ninguna fusión o adquisición de empresas existentes y en funcionamiento será aprobada por el organismo estatal correspondiente sin el previo asesoramiento del Secretario de Justicia.” (Énfasis suplido.) 1964 Leyes de Puerto Rico 248, 259.


 Cónsono con esta filosofía, la Ley Núm. 77, supra, tiene una disposición específica para proteger las cadenas voluntarias de detallistas de bienes y servicios. El Art. 18 de esta ley, 10 L.P.R.A. sec. 274, dispone así:
“No se considerará como violación a este capítulo el establecimiento de cadenas voluntarias de detallistas de bienes y servicios para establecer programas comunes, incluyendo negociaciones, compras y anuncios sobre precios, que lleven a cabo u organicen pequeños comerciantes dedicados al comercio al detal y proveedores de servicio y que posean cada uno hasta cinco (5) establecimientos comerciales, para unidos enfrentarse de buena fe a la competencia de establecimientos con volúmenes de ventas sustancialmente mayores, siempre que ninguna cadena voluntaria o pro-grama común tienda a crear un monopolio, ni su efecto sea restringir sustancial-mente los negocios, el comercio o la competencia o constituya un método injusto de competencia, así como una práctica o acto injusto o engañoso en los negocios o en el comercio.
“Toda cadena voluntaria o persona común tendrá que ser reconocido por la Ad-ministración de Fomento Comercial. Ésta certificará que cumple con los requisitos de esta sección, previa solicitud a estos efectos, siempre que la existencia de ésta no tienda a crear un monopolio, restringir sustancialmente los negocios, el comercio o la competencia o constituya un método injusto de competencia, así como una práctica o acto injusto o engañoso en los negocios o en el comercio.” Véase, además, la Ley Núm. *67075 de 24 de junio de 1964, según enmendada, 10 L.P.R.A. secs. 278-278e, que se discutió en la Legislatura conjuntamente con la Ley Núm. 77, supra, y se aprobó un día antes, y que tiene el propósito de proteger a los distribuidores en Puerto Rico.


 Hay que tener presente que el propósito de las prácticas monopolísticas es monopolizar, o sea, controlar el mercado, y lo nocivo de estas prácticas es que una vez se eliminan los competidores más fuertes' del mercado, entonces aumentan los pre-cios y surgen otras prácticas indeseables que la competencia evita al existir por el potencial de perder mercado de los competidores que no incurren en las prácticas ilegales.


 Fue con respecto a este punto legal que en el caso que el Estado Libre Aso-ciado de Puerto Rico presentó en el foro federal se unieron varios estados. Tendemos a creer que la actuación de la FTC no debe impedir que se pueda implantar la ley local.